Citation Nr: 0841301	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-13 611	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for left knee 
disability currently evaluated as 10 percent disabling for 
limitation of flexion and 20 percent for limitation of 
extension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969, January to May 1991, and March to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In February 2005, the RO increased the veteran's service-
connected left knee degenerative joint disease from 
noncompensably disabling to 10 percent disabling.  The 
veteran appealed the rating assigned.  In June 2007, the 
diagnostic code for the 10 percent rating was changed to that 
for limitation of flexion.  In August 2008, the RO granted a 
separate 20 percent rating for limitation of extension 
effective March 31, 2006.  In an August 2008 statement, the 
veteran indicated that he agreed with this 20 percent rating.  
Thus, the Board must address whether a higher rating is 
warranted for limitation of flexion and whether a separate 
compensable rating is warranted pursuant to Diagnostic Code 
5257.

The veteran filed a claim for total disability resulting in 
individual unemployability (TDIU) in September 2008.  As the 
claim has not yet been adjudicated by the RO, it is referred 
to the RO for appropriate action.

The veteran was afforded a Travel Board hearing in September 
2008.  A transcript of the hearing is included in the claims 
file.

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  


FINDINGS OF FACT

1.  The veteran has 45 degrees of flexion in the left knee, 
which is limited by pain..

2.  The veteran's left knee has moderate instability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for degenerative 
joint disease of the left knee, limitation of flexion, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260 (2008).

2.  Criteria for a separate 20 percent rating for moderate 
instability of the left knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record that (1) is 
necessary to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2004, March 2007 and June 2008 
that fully addressed all three notice elements and were sent 
prior to the initial RO decisions in this matter.  The 
letters informed the appellant of what evidence was required 
to substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the RO.  In addition, the June 2008 letter 
satisfied the Vazquez requirements.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through August 2007 and Social Security 
Administration records.  The veteran submitted Vet Center 
records through January 2007, and was provided an opportunity 
to set forth his contentions during the September 2008 Travel 
Board hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations in April 2007 
and July 2008.  Significantly, neither the appellant nor his 
or her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

Left knee

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, as 
in this case, the primary concern is the present level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In the case of a knee 
disability, however, arthritis and instability of the knee 
may be rated separately.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997).

The veteran's left knee limitation of flexion is rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260.  Diagnostic Code 
5260 allows for assignment of a noncompensable evaluation 
when there is evidence of flexion limited to 60 degrees and 
assignment of a 10 percent rating when there is evidence of 
flexion limited to 45 degrees.  A 20 percent rating is 
warranted for flexion limited to 30 degrees.  Higher ratings 
are assigned for more limited flexion.  

Diagnostic Code 5257 provides compensation for disability due 
to subluxation or instability of the knee.  Slight recurrent 
subluxation or lateral instability is rated as 10 percent 
disabling.  Moderate subluxation or lateral instability is 
rated as 20 percent disabling and severe subluxation or 
lateral instability is rated as 30 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

In a November 2005 rating decision, the veteran was awarded 
service connection for degenerative joint disease of the left 
knee, noncompensable pending a VA medical examination.  A 
December 2005 rating decision assigned an evaluation of 10 
percent under Diagnostic Code 5260, for flexion limited to 45 
degrees.  

As described above, in an August 2008 rating decision, 
pursuant to this appeal, the veteran was awarded a separate 
rating under Diagnostic Code 5261, for limitation of 
extension of the left knee.  The veteran was assigned a 
rating of 20 percent disabling, for extension limited to 15 
degrees.  The veteran submitted a statement following the 
August 2008 rating decision, agreeing with the newly awarded 
rating.  Therefore, the evaluation under Diagnostic Code 5261 
is not on appeal.

The veteran was afforded a VA medical examination in April 
2007.  The veteran complained of daily pain, 7 out of 10, 
with weakness, stiffness, swelling, heat, and redness.  The 
veteran reported instability of the knee, locking, and lack 
of endurance.  He reported wearing a constant brace on the 
knee.

On physical examination, flexion was to 64 degrees, which he 
was able to repeat twice with complaints of tightness and 
severe pain.  Extension was to 0 degrees.  Stability of the 
medial and lateral collateral ligaments was normal, as were 
the anterior and posterior cruciate ligaments.  Lachman and 
McMurray tests were negative.  The diagnosis was post-
arthroscopic, post-traumatic degenerative joint disease of 
the left knee.  The examiner opined, "I am unable to 
objectively substantiate this remarkable sudden change in 
subjective symptoms nor confirm full effort in range of 
motion."

The veteran was afforded a second VA medical examination in 
July 2008.  The veteran reported pain at the level of 4/10 
with flares to 5 or 6 out of 10 when walking up or down 
stairs, crouching, bending the knee in any way, or walking 
more than four blocks.  The veteran reported that the knee 
gave way about once a day, but he did not fall because he 
caught himself with the cane he used for stability.  He 
reported that the knee locked about once a day and that he 
unlocked it by massaging the knee.  The veteran reported 
difficulty with getting dressed, sitting, and getting up 
again.  

Upon physical examination, the knee was in negative 15 
degrees extension even when walking.  Flexion was from 
negative 15 degrees to 45 degrees.  The veteran reported pain 
with any movement, and the examiner remarked that repetition 
caused such pain that he opined not to try any repetitive use 
of the knee to see if it affected the range of motion.  
Lachman's and McMurray tests could not be performed due to 
severe pain.  

All results above, as well as the opinions of the VA 
examiners, provide evidence in favor of this claim. 

The veteran is currently rated at 10 percent disabled for 
degenerative joint disease of the left knee, for limitation 
of flexion.  The Board notes that both the April 2007 and 
July 2008 VA examinations show that the veteran's knee does 
meet the criteria for a 20 percent evaluation for limitation 
of flexion.  Although the veteran can flex the knee to 45 
degrees, the examiner reported that the veteran had pain 
throughout motion.  Further, the July 2008 examiner indicated 
that because of the severity of the disability, it was 
recommended that testing after repetitive motion not be done.  
Thus, giving the veteran the benefit of the doubt, and 
considering the effect of pain motion, the Board finds that 
the disability picture more nearly approximates the criteria 
for a 20 percent rating (flexion limited to 30 degrees). 

Turning to Diagnostic Code 5257, the Board finds that a 
separate 20 percent rating is warranted.  The veteran 
credibly testified that his knee gave out or locked up about 
once a day.  At the July 2008 examination, Lachman and 
McMurray testing could not be done because of severe pain.  
Again, giving the veteran the benefit of the doubt, the Board 
finds that the veteran's left knee disability approximates 
the criteria for a separate 20 percent rating (moderate 
instability or subluxation).

The Board also finds that these ratings are warranted for the 
entire period of the appeal.  At no time during the appeal, 
however, has the disability picture warranted a higher 
rating.  


ORDER

A disability rating of 20 percent for degenerative joint 
disease, with limitation of flexion, is granted.

A separate disability rating of 20 percent for moderate 
instability is granted.


REMAND

Establishment of service connection for PTSD requires, 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

Evidence submitted in support of this PTSD claim includes VA 
outpatient records through August 2007, Social Security 
Administration records, Vet Center records through January 
2007, and stressor statements from the veteran and his spouse 
and two fellow servicemen.  

The record indicates that the veteran has been diagnosed as 
having PTSD as of August 2007.  The veteran served in Vietnam 
from 1966 to 1967, during which time his occupation was 
movement specialist and cargo handler.  The veteran also 
served in Operation Desert Storm in 1991 and Operation Iraqi 
Freedom in 2003.  

The veteran described receiving occasional incoming fire when 
driving in convoys in Vietnam, although he could not see or 
hear if any ammunition made contact until reaching his 
destination and viewing the outside of the vehicles in his 
convoy.  He described hearing incoming mortars one night at 
base camp in Vietnam.  He described an incident when he was 
traveling to his company area, got off the truck in the wrong 
area, and encountered a hostile situation with three or four 
Vietnamese youths, before being picked up by another truck to 
continue to his company area.  He described an incident while 
on guard duty in Vietnam of being taunted at gunpoint by a 
military policeman who made racist remarks.  He related 
visiting his friend and fellow serviceman [redacted] 
regularly in the hospital after [redacted] was severely injured in 
Vietnam.  He told of finding a serviceman who had committed 
suicide in a phone booth in Fort Sterling, Virginia, after 
returning from Vietnam.  Regarding his later periods of 
service, the veteran related hearing incoming scud missiles 
in Iraq, and viewing the body of an officer who had been run 
over by a tank while assigned to mortuary services in Iraq.  

Although most of these allegations are incapable of being 
corroborated without more specific information, the veteran 
indicated at his hearing that he continues to see [redacted].  
The veteran should be advised to attempt to obtain a 
statement from Mr. [redacted] to corroborate his allegations.  
Further, if the veteran could provide a date, the suicide in 
a phone booth in Fort Sterling should be corroborable.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran and 
attempt to obtain more detailed 
information regarding his alleged 
stressors.  Specifically, the AMC should 
advise the veteran to contact Mr. [redacted]
for a statement to corroborate that 
particular alleged stressor.  In addition, 
the AMC should request more specific dates 
regarding the alleged suicide at Fort 
Sterling, Virginia.  

2.  Then the AMC should review the file 
and prepare a summary of the veteran's 
stressors along with dates.  The AMC 
should then draft a letter asking the 
JSRRC to provide any available information 
that might corroborate the veteran's 
asserted in-service stressors.  The JSRRC 
should be given the following:  a copy of 
the prepared summary, a copy of the 
veteran's DD Form 214, and any service 
personnel records obtained showing service 
dates, duties, and units of assignments.  
If the JSRRC requests more specific 
descriptions of the stressors in question, 
the veteran must be notified and requested 
to provide the necessary information.

3.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

4.  After conducting any additional 
indicated development, the issue on appeal 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the veteran, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


